Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendments and remarks filed on 6/21/2022. 
Claim 1 has been amended. Claim 2 has been canceled. Therefore, claims 1 and 3-10 are currently pending.
Claims 11-20 are withdrawn due to the restriction requirement.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 9-10 of U.S. Patent No. 10,845,912.
Pending claims 
Patent claims 
1. (Currently amended) A display device comprising: a display panel; a middle frame disposed on one surface of the display panel; a force sensor disposed on one surface of the middle frame opposite to the one surface of the display panel; a vibration generator disposed on the one surface of the middle frame; and a shielding member disposed on the one surface of the middle frame, wherein the shielding member is disposed between the vibration generator and the force sensor to reduce vibration of the vibration generator, and wherein the force sensor, the vibration generator, and the shielding member are disposed between the one surface of the display panel and the one surface of the middle frame.
1. A display device comprising: a display panel comprising: an upper surface; and a lower surface opposing the upper surface; a middle frame disposed under the lower surface of the display panel; a first force sensor disposed under the lower surface of the display panel; a first vibration generator disposed on a first upper surface of the middle frame, under the lower surface of the display panel, and adjacent to the first force sensor; and a first electromagnetic wave shielding member outside at least one side surface of the first vibration generator, wherein, in a direction perpendicular to the lower surface of the display panel, the first electromagnetic wave shielding member is between the lower surface of the display panel and the first upper surface of the middle frame.


As can be seen above, differences (bold portions) between pending independent claim 1 and patent independent claim 1 are minimal. The pending claim 1 recites “the force sensor, the vibration generator, and the shielding member are disposed between the one surface of the display panel and the one surface of the middle frame” and the patent claim 1 recites “a middle frame disposed under the lower surface of the display panel; a first force sensor disposed under the lower surface of the display panel; a first vibration generator disposed on a first upper surface of the middle frame, under the lower surface of the display panel, and adjacent to the first force sensor,  the first electromagnetic wave shielding member is between the lower surface of the display panel and the first upper surface of the middle frame”. Thus, the pending independent claim 1 has been modified to become broader than the patent independent claim 1. The motivation for doing so would protect the pending claims as broad as possible in order to have more products in the industrial applicability.

In regards to the pending dependent claim(s) 3, 5 and 7, these limitations are not patentably distinct from the patent dependent claim(s) 2, 9 and 10.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,845,912 in view of Rosenberg et al. US 2017/0285848
Regarding claim 10, Rosenberg teaches the controller actuates a vibrator in response to detection of a force sensor. Rosenberg ¶128.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teaching of Rosenberg into the system of U.S. Patent No. 10,845,912. The motivation for doing so would provide haptic feedback to the user in response to user inputs, and outputs commands to a connected computing device based on these user inputs. Rosenberg ¶28.
	
	


Claims 4, 6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: July 19, 2022